Exhibit 10.1

SHARE REPURCHASE AGREEMENT

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is entered into as of
November 29, 2013 by and between Sensata Technologies Holding N.V., a Dutch
public limited company (naamloze vennootschap or N.V.) (the “Company”), and
Sensata Investment Company S.C.A., a société en commandite par actions organized
under the laws of the Grand Duchy of Luxembourg (the “Seller”).

Background

A. The Seller owns in aggregate 49,368,674 of the Company’s ordinary shares,
€0.01 nominal value per share (the “Ordinary Shares”), and proposes to sell a
portion of the Ordinary Shares owned by the Seller to the Company on the terms
and conditions set forth in this Agreement;

B. The Company proposes to repurchase from the Seller a portion of the Ordinary
Shares held by the Seller at the price and upon the terms and conditions
provided in this Agreement (the “Repurchase”);

C. Promptly after the date hereof, the Seller, together with certain other
shareholders of the Company, intends to commence an underwritten public offering
(the “Public Offering”) of Ordinary Shares held by the Seller and such other
shareholders (the “Underwritten Shares”);

D. During the general meeting of shareholders of the Company held on 22 May
2013, the general meeting of shareholders of the Company extended the
authorization to the board of directors of the Company (the “Board”) for a
period of 18 months from the date of that meeting to repurchase up to 10% of the
issued capital of the Company on the open market, through privately negotiated
transactions or in one or more self tender offers, at prices per share not less
than the nominal value of a share and not higher than 110% of the market price
at the time of such transaction.

E. The Board has authorized a program pursuant to which the Company may
repurchase Ordinary Shares, having an aggregate value of up to $250.0 million,
from time to time in the open market or in privately negotiated transactions;
and

F. The Board (following the recusal of members of the Board with a direct or
indirect interest in the Repurchase) has approved the Repurchase and related
transactions that may be required in connection with the Repurchase.

THEREFORE, in consideration of the mutual covenants herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:



--------------------------------------------------------------------------------

Agreement

1. Repurchase.

(a) Subject to the satisfaction of the conditions and to the terms set forth in
paragraphs 1(b) and 1(c) below, the Seller hereby agrees to transfer, assign,
sell, convey and deliver to the Company 100% of its right, title, and interest
in and to a number of shares equal to the lesser of (i) 5,000,000 Ordinary
Shares or (ii) 30% of the number of Ordinary Shares sold by the Seller and the
other shareholders of the Company in the Public Offering (the “Repurchase
Shares”). The per share purchase price for each Repurchase Share shall be equal
to the per share price at which the Seller sells the Underwritten Shares to the
underwriters in the Public Offering (the “Per Share Purchase Price”).
Notwithstanding the foregoing, in the event that the product of the Per Share
Purchase Price and the aggregate number of Repurchase Shares (the “Aggregate
Purchase Price”) is greater than $250.0 million, the number of Repurchase Shares
shall be reduced to be equal to (i) $250.0 million divided by (ii) the Per Share
Purchase Price, rounded down to the nearest whole share. At the Closing (as
defined below), subject to the satisfaction of the conditions and to the terms
set forth in paragraphs 1(b) and 1(c), the Seller agrees to transfer, assign,
sell, convey and deliver the Repurchase Shares (as adjusted to reflect any
reduction in the aggregate number of Repurchase Shares in accordance with the
immediately preceding sentence) to the Company, and the Company hereby agrees to
purchase such Repurchase Shares from the Seller at the Aggregate Purchase Price.

(b) The Seller may reduce the number of Repurchase Shares to be sold hereunder
by providing notice to the Company prior to the issuance by the Company of a
press release announcing the Public Offering (which, for purposes of clarity,
would result in a reduction in the aggregate Repurchase Shares delivered to, and
aggregate Purchase Price to be paid by, the Company).

(c) The obligations of the Company to purchase the Repurchase Shares shall be
subject to the closing of the Public Offering pursuant to an underwriting
agreement by and among the Company, the Seller and the underwriters named
therein (the “Underwriting Agreement”) no later than 6 business days from the
date hereof.

(d) The closing of the sale of the Repurchase Shares (the “Closing”) shall take
place upon the same day as the closing of the Public Offering at the offices of
the Company’s U.S. subsidiary in Attleboro, Massachusetts, or at such other time
and place as may be agreed upon by the Company and the Seller. At the Closing,
the Seller and the Company shall effectuate the sale and transfer of the
Repurchase Shares by duly executing and delivering a Dutch law deed of sale and
transfer in customary form and the Seller shall execute and deliver such other
agreements, certificates or documents (including a stock power) as the Company
may reasonably request to effect the purchase, sale and transfer of the
Repurchase Shares, and the Company agrees to deliver to the Seller the Aggregate
Purchase Price by wire transfer of immediately available funds.

 

2



--------------------------------------------------------------------------------

2. Company Representations. In connection with the transactions contemplated
hereby, the Company represents and warrants to the Seller that:

(a) The Company has been duly incorporated and is validly existing as an entity
under Dutch law. The Company has the requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.

(b) This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding agreement of the Company enforceable
in accordance with its terms, except to the extent that enforcement thereof may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

(c) The compliance by the Company with this Agreement and the consummation of
the transactions herein contemplated will not (i) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) violate any provision of the deed or certificate of incorporation,
by-laws or articles of association, or other organizational documents, as
applicable, of the Company or its subsidiaries or (iii) violate any statute or
any order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its subsidiaries or any of their
properties; except, in the case of clauses (i) and (iii), as would not impair in
any material respect the consummation of the Company’s obligations hereunder or
reasonably be expected to have a material adverse effect on the financial
position, shareholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole, in the case of each such clause, after giving
effect to any consents, approvals, authorizations, orders, registrations,
qualifications, waivers and amendments as will have been obtained or made as of
the date of this Agreement; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the execution, delivery and performance by the Company
of its obligations under this Agreement, including the consummation by the
Company of the transactions contemplated by this Agreement, except where the
failure to obtain or make any such consent, approval, authorization, order,
registration or qualification would not impair in any material respect the
consummation of the Company’s obligations hereunder or reasonably be expected to
have a material adverse effect on the financial position, shareholders’ equity
or results of operations of the Company and its subsidiaries, taken as a whole.

3. Representations of the Seller. In connection with the transactions
contemplated hereby, the Seller represents and warrants to the Company that:

(a) The Seller is duly organized and existing under the laws of the Grand Duchy
of Luxembourg.

(b) All consents, approvals, authorizations and orders necessary for the
execution and delivery by the Seller of this Agreement and for the sale and
delivery of the

 

3



--------------------------------------------------------------------------------

Repurchase Shares have been obtained; and the Seller has full right, power and
authority to enter into this Agreement and to sell, assign, transfer and deliver
the Repurchase Shares, except for such consents, approvals, authorizations and
orders as would not impair in any material respect the consummation of the
Seller’s obligations hereunder.

(c) This Agreement has been duly authorized, executed and delivered by the
Seller and constitutes a valid and binding agreement of the Seller, enforceable
in accordance with its terms, except to the extent that enforcement thereof may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

(d) The sale of the Repurchase Shares to be sold by the Seller hereunder and the
compliance by the Seller with all of the provisions of this Agreement and the
consummation of the transactions contemplated herein (i) will not conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any statute, indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Seller is a party
or by which the Seller is bound or to which any of the property or assets of the
Seller is subject, (ii) nor will such action result in any violation of the
provisions of (x) any organizational or similar documents pursuant to which the
Seller was formed or (y) any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over the Seller or the
property of the Seller; except in the case of clause (i) or clause (ii)(y), for
such conflicts, breaches, violations or defaults as would not impair in any
material respect the consummation of the Seller’s obligations hereunder.

(e) As of the date hereof and immediately prior to the delivery of the
Repurchase Shares to the Company at the Closing, the Seller holds good and valid
title to the Repurchase Shares or a securities entitlement in respect thereof,
and holds, and will hold, such Repurchase Shares free and clear of all liens,
encumbrances, equities or claims; and, upon delivery and transfer of such
Repurchase Shares (including by crediting to a securities account of the
Company) and payment therefor pursuant hereto, assuming that the Company has no
notice of any adverse claims within the meaning of Section 8-105 of the New York
Uniform Commercial Code as in effect in the State of New York from time to time
(the “UCC”), the Company will acquire good and valid title to the Repurchase
Shares, free and clear of all liens, encumbrances, equities or claims, as well
as a valid security entitlement (within the meaning of Section 8-102(a)(17) of
the UCC) to such Repurchase Shares purchased by the Company, and no action
(whether framed in conversion, replevin, constructive trust, equitable lien or
other theory) based on an adverse claim (within the meaning of Section 8-105 of
the UCC) to such security entitlement may be asserted against the Company.

(f) The Seller (either alone or together with its advisors) has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the Repurchase. The Seller has had the opportunity to
ask questions and receive answers concerning the terms and conditions of the
Repurchase and the Repurchase Shares and has had full access to such other
information concerning the Shares and the Company as it has requested. The
Seller has received all information that it believes is necessary or appropriate
in connection with the Repurchase. The Seller is an informed and sophisticated
party and has engaged, to the extent the Seller deems appropriate, expert
advisors experienced in the evaluation of transactions

 

4



--------------------------------------------------------------------------------

of the type contemplated hereby. The Seller acknowledges that the Seller has not
received or relied upon any express or implied representations or warranties of
any nature made by or on behalf of the Company, except as expressly set forth
for the benefit of the Seller in this Agreement.

4. Termination. This Agreement may be terminated at any time by the mutual
written consent of the Company and the Seller. Furthermore, unless such date is
extended by the mutual written consent of the Company and the Seller, this
Agreement shall automatically terminate and be of no further force and effect,
in the event that (a) the commencement of the Public Offering has not been
publicly announced within 3 business days after the date hereof or (b) the
conditions in paragraph 1(c) of this Agreement have not been satisfied within 6
business days after the date hereof.

5. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient, or sent via electronic mail to the recipient (with confirmation
of receipt). Such notices, demands and other communications will be sent to the
address indicated below:

To the Seller:

Sensata Investment Company S.C.A.

c/o Bain Capital, LLC

John Hancock Tower

200 Clarendon Street

Boston, MA 02116

Attention: Paul Edgerley

Facsimile No.: (617) 516-2010

Email: pedgerley@baincapital.com

To the Company:

Sensata Technologies Holding N.V.

c/o Sensata Technologies, Inc.

529 Pleasant Street

Attleboro, Massachusetts, 02703

Attention: Jeffrey Cote

Email: jcote@sensata.com

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

 

5



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein.

(c) Complete Agreement. This Agreement and any other agreements ancillary
thereto and executed and delivered on the date hereof embody the complete
agreement and understanding between the parties and supersede and preempt any
prior understandings, agreements, or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(e) Assignment; Successors and Assigns. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement shall bind and inure
to the benefit of and be enforceable by the Seller and the Company and their
respective successors and permitted assigns. Any purported assignment not
permitted under this paragraph shall be null and void.

(f) No Third Party Beneficiaries or Other Rights. This Agreement is for the sole
benefit of the parties and their successors and permitted assigns and nothing
herein express or implied shall give or shall be construed to confer any legal
or equitable rights or remedies to any person other than the parties to this
Agreement and such successors and permitted assigns.

(g) Governing Law; Jurisdiction. The Agreement and all disputes arising out of
or related to this agreement (whether in contract, tort or otherwise) will be
governed by and construed in accordance with the laws of the State of New York.
EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT. Each of the parties (i) irrevocably submits to the personal
jurisdiction of any state or federal court sitting in Wilmington, Delaware, as
well as to the jurisdiction of all courts to which an appeal may be taken from
such courts, in any suit, action or proceeding relating to or arising out of,
under or in connection with this Agreement, (ii) agrees that all claims in
respect of such suit, action or proceeding, whether arising under contract, tort
or otherwise, shall be

 

6



--------------------------------------------------------------------------------

brought, heard and determined exclusively in the Delaware Court of Chancery
(provided that, in the event that subject matter jurisdiction is unavailable in
that court, then all such claims shall be brought, heard and determined
exclusively in any other state or federal court sitting in Wilmington,
Delaware), (iii) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from such court, and
(iv) agrees not to bring any action or proceeding relating to or arising out of,
under or in connection with this Agreement or the Company’s business or affairs
in any other court, tribunal, forum or proceeding. Each of the parties waives
any defense of inconvenient forum to the maintenance of any action or proceeding
brought in accordance with this paragraph. Each of the parties agrees that
service of any process, summons, notice or document by U.S. registered mail to
its address set forth herein shall be effective service of process for any
action, suit or proceeding brought against it in accordance with this paragraph,
provided that nothing in the foregoing sentence shall affect the right of any
party to serve legal process in any other manner permitted by law.

(h) Mutuality of Drafting. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of the Agreement.

(i) Remedies. The parties hereto agree and acknowledge that money damages will
not be an adequate remedy for any breach of the provisions of this Agreement,
that any breach of the provisions of this Agreement shall cause the other
parties irreparable harm, and that any party may in its sole discretion apply to
any court of law or equity of competent jurisdiction (without posting any bond
or deposit) for specific performance or other injunctive relief in order to
enforce, or prevent any violations of, the provisions of this Agreement.

(j) Amendment and Waiver. The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Seller and the
Company. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement, nor shall
any waiver constitute a continuing waiver. Moreover, no failure by any party to
insist upon strict performance of any of the provisions of this Agreement or to
exercise any right or remedy arising out of a breach thereof shall constitute a
waiver of any other provisions or any other breaches of this Agreement.

(k) Further Assurances. Each of the Company and the Seller shall execute and
deliver such additional documents and instruments and shall take such further
action as may be necessary or appropriate to effectuate fully the provisions of
this Agreement.

(l) Expenses. Each of the Company and the Seller shall bear its own expenses in
connection with the drafting, negotiation, execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

[Signatures appear on following page.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Share Repurchase
Agreement as of the date first written above.

 

Company: SENSATA TECHNOLOGIES HOLDING N.V. By:  

/s/ Jeffrey Cote

Name:   Jeffrey Cote Title:   Executive Vice President, Chief Operating Officer
and Interim Chief Financial Officer

 

Seller: SENSATA INVESTMENT COMPANY S.C.A. By:  

/s/ Paul Edgerley

Name:   Paul Edgerley Title:   Managing Director

[Signature Page to Share Repurchase Agreement]